Case 1:19-cr-00240-ELH Document 1 Filed 05/09/19 Page 1 of 6

| ag miter! 60ue
wy be PRE Up eee
aN he 2018R00288 ey nee RUM panes
IN THE UNETED STATES DISTRICT COURT

FOR THE DISTRICT. OF MARYLAND

ry cette

UNITED STATES OF AMERICA!!! ©

oy BEF UT CRIMINAL NO. LY ip

 

¥v.
(Conspiracy, 18 U.S.C. § 371;
DEAN ALLEN MAXFIELD, Theft of Government Property,
18 U.S.C. § 641; Aiding and Abetting,
Defendant. 18 U.S.C. § 2; Forfeiture, 18 U.S,C.

§ 981(a)(1)(C), 21 U.S.C. § 853, 28
* U.S.C. § 2461(c))

deck dedek ke
INDICTMENT
COUNT ONE
(Conspiracy to Commit Theft of Government Property)
The Grand Jury for the District of Maryland charges that:
Introduction
At all times relevant to the charges in this Indictment:
1. The Office of Personnel Management (“OPM”), Pursuant to Title 5 of the
United States Code, had administrative and oversight authority over the Civil Service Retirement
System (“CSRS”). Employees who received retirement benefits were known as annuitants. Any
employee whose federal service commenced on or before December 31, 1986 had retirement
coverage under the CSRS. Retirement annuity benefits were generally issued directly to retirees;
however, the CSRS also permitted the issuance of survivor annuity benefits, which aliowed for
ongoing payments to a spouse or other dependent after a retiree died. Upon the death of a retiree,
recurring monthly payments were made to a surviving spouse if the retiree elected a reduced

annuity while alive in order to provide for survivor annuity benefits after death. The entitlement

to survivor annuity benefits, like retirement annuity benefits, ceased upon the death of the
Case 1:19-cr-00240-ELH Document 1 Filed 05/09/19 Page 2 of 6

surviving spouse or dependent.
2. The Defendant, DEAN ALLEN MAXFIELD (“MAXFIELD”) is the son-in-law
of H.B., a deceased CSRS pension beneficiary.

3. MAXFIELD married T.M., H.B.’s daughter, in or about the year 2004.

4, H.B. died on or about February 12, 2012.

5. At the time of H.B.’s death, OPM was paying H.B. approximately $1,867 per
month in CSRS retirement and survivor annuity benefit (i.e., pension) payments by way of direct
deposit to a bank account in H.B.’s name,

6, After H.B.’s death, the account that remained in her name was funded almost
exclusively by monthly pension payments by OPM.

Object of the Conspiracy

7. It was the object of the conspiracy that MAXFIELD and T.M. would steal and
convert to their own use H.B.’s retirement benefits, to which they were not entitled, after H.B.’s
death, by failing to disclose H.B.’s death to OPM and spending the payments OPM made each
month through retail purchases, cash withdrawals, and checks.

‘Manner and Means of the Conspiracy

8. It was a part of the conspiracy that MAXFIELD and T.M. did not report H.B.’s
death to OPM so that OPM would continue to make pension payments.

9. It was further a part of the conspiracy that MAXFIELD and T.M. spent and
converted to their own use pension funds as OPM deposited them into the account that remained
in H.B.’s name each month through retail purchases, cash withdrawals, and checks.

10. It was further a part of the conspiracy that MAXFIELD would drive T.M., who
was unable to drive, to the bank to make withdrawals from the account that remained in H.B.’s

account.
Case 1:19-cr-00240-ELH Document 1 Filed 05/09/19 Page 3 of 6

The Charge

11. Beginning in or about February 2012, and continuing thereafter until-in or about
February 2016, in the District of Maryland and elsewhere, the defendant,
DEAN ALLEN MAXFIELD,
knowingly and willfully conspired and agreed with T.M. and other persons both known and
unknown to the Grand Jury, to commit an offense against the United States, and any agency
thereof; that is theft of government property, as set forth below and in violation of Title 18, United
- States Code, Section 641. |
Overt Acts in Furtherance of the Conspiracy
12. In furtherance of the conspiracy and to effect the objects of the conspiracy, the

following overt acts, among others, were committed in the District of Maryland and elsewhere:

a. On or about July 13, 2012, MAXFIELD wrote a check to himself in the

amount of $500 on the account of H.B and negotiated it.

b, On or about September 3, 2013, MAXFIELD negotiated a check written

on the account of H.B. in the amount of $1,000. |

c. On or about December 4, 2013 MAXFIELD made a payment on his bail

bond of $100 from the account of H.B. to Platinum Bail Bonds.

d. On or about May 31, 2015, MAXFIELD wrote a check to himself in the

amount of $200 on the account of H.B. and negotiated it.

e. On or about June 1, 2015, MAXFIELD wrote a check to himself in the

amount of $160 on the account of H.B. and negotiated it.

f. On or about June 3, 2015, MAXFIELD wrote a check to himself in the

amount of $200 on the account of H.B. and negotiated it. |

18 U.S.C. § 371
Case 1:19-cr-00240-ELH Document1 Filed 05/09/19 Page 4 of 6

COUNT TWO

The Grand Jury for the District of Maryland further charges that:

1, Paragraphs | through 10 and Paragraph 12 of Count One of the Indictment are
incorporated by reference herein.

2. Between in or about February 2012 and in or about February 2016, in the District
of Maryland, the defendant,

| DEAN ALLEN MAXFIELD,

did embezzle, steal, purloin, and knowingly convert to his use and the use of another, money
of the United States, whose value exceeded $1,000, namely CSRS retirement and survivor

annuity benefits payments, to which he was not entitled.

18 U.S.C. § 641
18 U.S.C. §2
Case 1:19-cr-00240-ELH Document 1 Filed 05/09/19 Page 5 of 6

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. - Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), as a result of the
defendant’s conviction under Counts One and Two of this Indictment.

2. As a result of the offense set forth in Counts One and Two of the Indictment, the
defendant,

DEAN ALLEN MAXFIELD,
shall forfeit to the United States any property, real or personal, which constitutes or is derived
from proceeds traceable to such violation,

3, If, as a result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty; ,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property, that is, at least $78,201.
Case 1:19-cr-00240-ELH Document 1 Filed 05/09/19 Page 6 of 6

18 U.S.C. § 981(a)(1(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

LES bo.

Robert K. Hur
United States Attorney

_ATRUE.BILL:

SIGNATURE REDACTED S59 19

 

 

 

Foreperson ; Date
